          Case 2:19-bk-22522-BR                  Doc 104 Filed 07/20/20 Entered 07/20/20 08:57:54                                       Desc
                                                   Main Document Page 1 of 3

Attorney or Party Name, Address, Telephone & FAX                            FOR COURT USE ONLY
Numbers, State Bar Number & Email Address

Sevan Gorginian (SBN 298986)
Bankruptcy Counsel                                                                                      FILED & ENTERED
Law Office of Sevan Gorginian
450 N. Brand Boulevard, Suite 600                                                                               JUL 20 2020
Glendale, California 91203
Tel: 818.928.4445 I Fax: 818.928.4450
Email: sevan@gorginianlaw.com                                                                             CLERK U.S. BANKRUPTCY COURT
                                                                                                          Central District of California
                                                                                                          BY fortier    DEPUTY CLERK


     Debtor appearing without attorney
     Attorney for: Chapter 7 Debtor

                                        UNITED STATES BANKRUPTCY COURT
                               CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

In re:                                                                      CASE NUMBER: 2:19-bk-22522BR
                                                                            CHAPTER: 7


                                                                                  ORDER       GRANTING        DENYING
                                                                                DEBTOR’S MOTION TO AVOID LIEN UNDER
                                                                                   11 U.S.C.§ 522(f) (REAL PROPERTY)
     ERIKA RICE
                                                                               No hearing held
                                                                               Hearing held
                                                                            DATE:
                                                                            TIME:
                                                                            COURTROOM:
                                                                            ADDRESS:


                                                                Debtor.

Creditor Holding Lien to be Avoided: FRANK BARWAH



The Motion was:                 Opposed                Unopposed                 Settled by stipulation
Pursuant to 11 U.S.C. § 522(f), Debtor moved to avoid a judicial lien on real property claimed to be exempt. The court
finds and orders as follows:
1.        Notice of this Motion complied with LBR 9013-1(d).
2.        Notice of this Motion complied with LBR 9013-1(o).
     a.       There was no opposition and request for hearing.
     b.       Hearing requested and held as indicated in the caption.
3.        Motion granted as set forth in the Attachment to this order.

4.        Motion denied on the following grounds:                     with prejudice            without prejudice
                  “Bankruptcy Code” and “11 U.S.C.” refer to the United States Bankruptcy Code, Title 11 of the United States Code.
      “FRBP” refers to the Federal Rules of Bankruptcy Procedure. “LBR” and “LBRs” refer to the Local Bankruptcy Rule(s) of this court.

           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2017                                                          Page 1                             F 4003-2.1.AVOID.LIEN.RP.ORDER
          Case 2:19-bk-22522-BR                  Doc 104 Filed 07/20/20 Entered 07/20/20 08:57:54                                       Desc
                                                   Main Document Page 2 of 3

     a.       Insufficient notice
     b.       Insufficient evidence of the exempt status of the property in question
     c.       Failure to comply with FRBP 7004(b)(3) or FRBP 7004(h).
     d.       Insufficient evidence of fair market value.
     e.       Motion is incomplete.
     f.       Other (specify):
5.        The court further orders as follows:

              See attached page

                                                                         ###




                Date: July 20, 2020




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2017                                                          Page 2                             F 4003-2.1.AVOID.LIEN.RP.ORDER
       Case 2:19-bk-22522-BR                    Doc 104 Filed 07/20/20 Entered 07/20/20 08:57:54                                       Desc
                                                  Main Document Page 3 of 3

                                   ATTACHMENT TO MOTION/ORDER
                (11 U.S.C. § 522(f): AVOIDANCE OF REAL PROPERTY JUDICIAL LIENS)
This court makes the following findings of fact and conclusions of law:

1. Creditor Lienholder/Servicer: FRANK BARWAH

2. Subject Lien: Abstract of Judgement Lien Date: 3/30/2017 and place: Superior Court of California, County of Los
   Angeles of recordation of lien; Recorder's instrument number or document recording number: 20170452006.

3. Collateral: Street address, legal description and/or map/book/page number, including county of recording: 4218
   Sepulveda Blvd. Los Angeles, California 90230.

4. Secured Claim Amount
      a. Value of Collateral: …………………………………………………………………………… $ 950,000.00
      b. Amounts of Senior Liens (reducing equity in the property to which the Subject Lien can attach):
              (1) First lien: ……………………………………….………. ($ 690,000.00)
              (2) Second lien: …………………………………………… ($ 103,129.00)
              (3) Third lien: ……………………………………………… ($ 290,624.00)
              (4) Additional senior liens:…………………………………..($                  1,731.00)
      c. Amount of Debtor’s exemption(s): ……………………………. ($ 175,000.00)
      d. Subtotal: ………………………………………………………………………………………. ($ 1,260,484.00)
      e. Secured Claim Amount (negative results should be listed as -$0-):                       $       0.00

        Unless otherwise ordered, any allowed claim in excess of this Secured Claim Amount is to be treated as a
        nonpriority unsecured claim and is to be paid pro rata with all other nonpriority unsecured claims (in Chapter 13
        cases, Class 5A of the Plan).

5. Lien avoidance: Debtor’s request to avoid the Subject Lien is granted as follows. The fixing of the Subject Lien
   impairs an exemption to which Debtor would otherwise be entitled under 11 U.S.C. § 522(b). The Subject Lien is not
   a judicial lien that secures a debt of a kind that is specified in 11 U.S.C. § 523(a)(5) (domestic support obligations).
   The Subject Lien is void and unenforceable except to the extent of the Secured Claim Amount, if any, listed in
   paragraph 4.e. above.

   See attached page(s) for more liens/provisions.




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2017                                                         Page 3                             F 4003-2.1.AVOID.LIEN.RP.ORDER
